Dear Sheriff Stephens:
As outlined in your request, you question the application of La.R.S.33:1448 G.  This statute, as amended in 1999, directs you to pay 100% of the medical insurance premiums for retirees of your department. You question if the 1999 amendment can be applied retroactively to include those retirees of your department who retired before 1999.
It is our opinion that you may not apply the statute retroactively. Our opinion is based upon the premise that statutes are not to be given retroactive application unless they expressly provide for such.1 And substantive laws, laws that create an obligation, are to be applied prospectively while procedural laws apply both prospectively and retroactively.2
La.R.S. 33:1448 G, as amended in 1999, does not state that it is to be applied retroactively.  The amendment is substantive; it obligates the St. Bernard Parish Sheriff's Department to pay 100% of the health insurance premiums for its retirees.  The statute, therefore, may not be applied retroactively.
If you have any questions, please contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released: October 10, 2002
1 La.R.S. 1:2
2 Louisiana Civil Code Article 6